Citation Nr: 0711915	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to payment of full disability compensation at the 
100 percent rate from August 1, 1995, to September 3, 1999. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1967 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in September 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which withheld payment of full 
disability compensation benefits at the 100 percent rate for 
the period from August 1, 1995, to September 3, 1999, because 
the veteran was incarcerated for a felony conviction.  

The record shows that in March 1999 the Supreme Court of the 
State of Nevada vacated the order of the district court 
denying the veteran's petition for post-conviction relief, 
and remanded the matter to the district court for a new 
trial.  The claims file does not contain any documentation 
pertinent to the new trial.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
in August 2005, the veteran requested a personal hearing in 
Washington, DC, before a Veterans Law Judge.  In a September 
2006 letter, the Board notified him of a personal hearing 
scheduled for November 2006.  However, more than two weeks 
prior to the hearing, the veteran sent a statement requesting 
a change in venue for the hearing; he desired a Board hearing 
at the RO instead of in Washington, DC.  

Applying 38 C.F.R. § 20.305 and in accordance with 38 C.F.R. 
§ 20.704, the veteran timely requested in writing a change in 
the hearing date and to have the hearing at the RO.  



To ensure procedural due process the case is REMANDED for the 
following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



